Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 10-12, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang (Pub. No.: US 20160351509) in view of TAKAHASHI (Pub. No.: US 20170271610).
Re claim 1/18, Dang teaches a method for producing optoelectronic semiconductor components, wherein the method comprises 
applying optoelectronic semiconductor chips (DIE1/DIE 2) for generating radiation to a carrier (50/60, FIG. 3I); 
producing a potting, with a potting top side (58 of [58/20/molding of DIE 1])  facing away from the carrier directly around the optoelectronic semiconductor chips, so that the optoelectronic semiconductor chips remain free of a reflective potting material of the potting on a top side thereof wherein the potting has trenches (52 of FIG. 3H) between the optoelectronic semiconductor chips, wherein the trenches are arranged at a distance from the associated optoelectronic semiconductor chips, and wherein the trenches (trenches 52 of FIG. 3G) do not touch the optoelectronic semiconductor chips, 

singulating the optoelectronic semiconductor components (FIG. 3J → 3L, ¶ [0030]).
Dang fails to teach wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8 (claim 1); and
wherein the supporting material comprises carbon black (claim 18).
TAKAHASHI teaches wherein the supporting material has an absorption coefficient (light blocking layer 425) (claim 1); and
wherein the supporting material comprises carbon black (425, FIG. 7B, ¶ [0353]) (claim 18).
TAKAHASHI differs from the claim invention by not disclosing wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8.
However, because TAKAHASHI discloses the same material as Applicant’s specification, therefore, TAKAHASHI inherently discloses wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8, moreover, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the light interference in the LED device as taught by TAKAHASHI. 
Re claim 10, in the combination, Dang teaches the method as claimed in claim 1 wherein the trenches (52) penetrate the potting from the potting top side (20) completely as far as the carrier (50/60), wherein the carrier is at least partially exposed, 
wherein at least one anchoring element (62) is arranged in each trench for increasing a bonding attachment of the supporting body to the carrier.
Re claim 11, in the combination, Dang teaches the method as claimed in claim 1 wherein the trenches (52 of FIG. 3K) extend contiguously over a number of the optoelectronic semiconductor components (DIE1/DIE 2) prior to singulating the optoelectronic semiconductor components (FIG, 3L), 
wherein adjacent trenches neither touch nor intersect, such that one supporting body per trench is formed during the filling of the trenches with the supporting material (58+64+66, FGI. 3J).
Re claim 12, in the combination, Dang teaches the method as claimed in claim 1 wherein the trenches have a multiplicity of branches in a direction transverse (direction pointed toward the page) to a longitudinal direction, 
wherein the optoelectronic semiconductor chips are surrounded on at least three sides (three dimensional direction) by the related trench together with two of the branches of the multiplicity of branches.
Re claim 14, in the combination, Dang teaches the method as claimed in claim 1 wherein the optoelectronic semiconductor chips (DIE1/DIE 2) are grouped into picture elements (Red/Green/Blue) prior to the filling of the trenches (52), which are configured for colored light emission that can be set, wherein no trench is produced between the optoelectronic semiconductor chips (DIE1/DIE 2) within the picture elements.

    PNG
    media_image1.png
    553
    1037
    media_image1.png
    Greyscale

Re claim 17, in the combination, Dang teaches the method as claimed in claim 1, wherein the trenches are partially filled with the supporting material (58 of [58/20/molding of DIE 1]), and wherein the singulating the optoelectronic semiconductor components occurs through the supporting material (58), and wherein an optoelectronic semiconductor component of the optoelectronic semiconductor components comprises a portion of the supporting material after the singulating occurs ([aPofS], FIG. 3I [as shown above]).
Dang differs from the claim invention by not disclosing wherein the trenches are completely filled with the supporting material.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of TAKAHASHI and further in view of Tischler (Pub. No.: US 2015/0221623).
Re claim 2, Dang further teaches the method as claimed in claim 1 wherein: 
the trenches penetrate the potting by at least 40% (FIG. 3F → 3G) in a direction perpendicular to the carrier from the potting top side, 
the carrier is present in the finished optoelectronic semiconductor components and comprises electrical contact areas (48, [0025]) for the optoelectronic semiconductor chips, 
the potting (20) is applied directly to the carrier, 
the singulation (FIG. 3K → 3L) occurs at least through the supporting body, and 
the trenches (52) are kept at a distance from the optoelectronic semiconductor chips, so that the supporting body does not touch the optoelectronic semiconductor chips.
Dang differs from the claim invention by not disclosing a lateral distance between the optoelectronic semiconductor chips and the trenches on the potting top side ranges from 30 µm to 250 µm, inclusive.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Moreover, Dang fails to teach wherein the potting has a transmissivity with respect to the radiation of at least 0.5% and of at most 5% on the potting top side,
a phosphor body is respectively mounted arranged on the top sides of the respective optoelectronic semiconductor chips facing away from the carrier, 
the phosphor bodies are flush with the potting top side and also the supporting body (claim 2). 
Tischler teaches the supporting body has an absorption coefficient with respect to the radiation of at least 0.8 (note that “The reflective layer may have a reflectance greater than 80%, or even greater than 90%”, ¶ [0045], therefore, the absorption rate is 10% to 20% which is equivalent to 0.1 to 0.2, 
wherein the potting has a transmissivity with respect to the radiation of at least 0.5% and of at most 5% on the potting top side [0292],
a phosphor body (230, FIG. 1A, [0294]) is respectively mounted arranged on the top sides of the respective optoelectronic semiconductor chips facing away from the carrier, 
the phosphor bodies are flush with the potting top side and also the supporting body (270).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improve the efficiency of transmitting the light as taught by Tischler, [0004].
Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger (Pub. No.: US 2016/0172546) in view of TAKAHASHI (Pub. No.: US 20170271610).
Re claims 1/18, Moosburger teaches a method for producing optoelectronic semiconductor components, wherein the method comprises 
applying optoelectronic semiconductor chips (1=(11/12/13, FIG. 2, [0050]) for generating radiation to a carrier; 
producing a potting (7), with a potting top side facing away from the carrier directly around the optoelectronic semiconductor chips, so that the optoelectronic semiconductor chips remain free of a reflective potting material of the potting on a top side thereof wherein the potting has trenches between the optoelectronic semiconductor chips, wherein the trenches are arranged at a distance from the associated optoelectronic semiconductor chips, and wherein the trenches do not touch the optoelectronic semiconductor chips, 
filling the trenches (9 of FIG. 8C) with a supporting material (8) to form at least one supporting body and leaving the potting alongside the trenches free of the supporting material; and 
singulating the optoelectronic semiconductor components (1, FIG. 8C → 8D).
Moosburger fails to teach wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8 (claim 1); and
wherein the supporting material comprises carbon black (claim 18).
TAKAHASHI teaches wherein the supporting material has an absorption coefficient (light blocking layer 425) (claim 1); and
wherein the supporting material comprises carbon black (425, FIG. 7B, ¶ [0353]) (claim 18).
TAKAHASHI differs from the claim invention by not disclosing wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8.
However, because TAKAHASHI discloses the same material as Applicant’s specification, therefore, TAKAHASHI inherently discloses wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8, moreover, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the light interference in the LED device as taught by TAKAHASHI. 
Re claim 5, in the combination, Moosburger teaches the method as claimed in claim 1, wherein the potting is produced with a uniform thickness (7), and wherein the trenches are formed by sawing the potting material (FIG. 8C → 8D).
Re claim 6, in the combination, Moosburger teaches the method as claimed in claim 5 wherein a roughening is produced in the trenches during the sawing (1C, FIG. 8E, [0053]).
Re claim 7, Moosburger teaches the method as claimed in claim 1 wherein side walls of the trenches form an angle ranging from 95° to 135°, inclusive, with the potting top side (9, FIG. 8C), 
In re claims 6-7, Moosburger differs from the claim invention by not disclosing wherein the roughening has an average roughness ranging from 5 µm to 40 µm (claim 6).
wherein peripheral roundings with a radius of curvature ranging from 10 µm to 50 µm, inclusive, are respectively formed along edges of the trenches (claim 7).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 8, in the combination, Moosburger teaches the method as claimed in claim 1, wherein the trenches are additionally roughened after the producing of the potting (because the curve of 7) and before the filling of the trenches.
Re claim 13, in the combination, Moosburger teaches the method as claimed in claim 1 wherein, during the singulating the optoelectronic semiconductor components (1, FIG. 8D), at least one singulation line runs completely alongside the trenches, and the supporting body (8) is not affected by this the singulation line (cutting through 7/2).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang/TAKAHASHI in view of ETSCHMAIER (Pub. No.: US 2018/0226514).
	Re claim 3, Dang/TAKAHASHI teach all the limitation of claim 1.
Dang fails to teach the limitation of claim 3.
ETSCHMAIER teaches wherein the potting is produced by a film-assisted transfer molding and/or film-assisted injection molding ¶ [0016].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of reducing cost by eliminating the etching steps as taught by ETSCHMAIER, [0003]. 
Moreover, after the combining of Dang and ETSCHMAIER would teach wherein the trenches are formed with the film-assisted injection molding or film- assisted transfer molding, such that no potting material is subsequently removed.
Re claim 4, in the combination, Dang teaches the method as claimed in claim 3 wherein at least one anchoring structure (68, FIG. 3H) is formed in the trenches (52) on the potting during the producing of the potting, 
wherein a bonding attachment (62, FIG. 3J) of the supporting body to the potting is increased by the anchoring structure. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang/TAKAHASHI in view of Pindl (Pub. No.: US 20160233200).
Re claim 9, Dang teaches all the limitation of claim 1, wherein the trenches penetrate the potting (20) from the potting top side by at least 45% and by at most 70% (FIG. 3F → 3G)
Dang fails to teach wherein the trenches are filled flush and completely with the supporting material.
Pindl teaches wherein the trenches (formed between 125) are filled flush and completely with the supporting material (130, FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of protecting the LED device as taught by Pindl. 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of TAKAHASHI.
Re claim 1, Nam teaches a method for producing optoelectronic semiconductor components, wherein the method comprises 
applying optoelectronic semiconductor chips (600, Fig 12, col. 6, lines 5-15) for generating radiation to a carrier (100’); 
producing a potting (300’/210’), with a potting top side facing away from the carrier directly around the optoelectronic semiconductor chips, so that the optoelectronic semiconductor chips remain free of a reflective potting material of the potting on a top side thereof wherein the potting has trenches between the optoelectronic semiconductor chips, wherein the trenches are arranged at a distance from the associated optoelectronic semiconductor chips, and wherein the trenches do not touch the optoelectronic semiconductor chips, 
filling the trenches (the trenches formed between 700) with a supporting material (800) to form at least one supporting body and leaving the potting alongside the trenches free of the supporting material; and 
singulating the optoelectronic semiconductor components (with the dotted lines).
Nam fails to teach wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8 (claim 1); and
wherein the supporting material comprises carbon black (claim 18).
TAKAHASHI teaches wherein the supporting material has an absorption coefficient (light blocking layer 425) (claim 1); and
wherein the supporting material comprises carbon black (425, FIG. 7B, ¶ [0353]) (claim 18).
TAKAHASHI differs from the claim invention by not disclosing wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8.
However, because TAKAHASHI discloses the same material as Applicant’s specification, therefore, TAKAHASHI inherently discloses wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8, moreover, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the light interference in the LED device as taught by TAKAHASHI. 
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are moot due to a new ground of rejection. 
In response to Applicant’s argument that
“The Examiner presents three 103 rejections for claim 1 in view of Dang and Takahashi, in view of Moosburger and Takahashi, and in view of Nam and Takahashi. In every instance, the Examiner admits that Dang, Moosburger, and Nam do not disclose the limitation in claim 1 directed to "wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8", so the Examiner looks to Takahashi for allegedly disclosing this feature. The Examiner points to element 425, i.e. a light blocking layer that may include carbon black, and paragraph [0353] of Takahashi for allegedly reading on this limitation of claim 1. The Examiner further admits that Takahashi does not disclose the claimed absorption coefficient with respect to the radiation of at least 0.8, but the Examiner then states it would allegedly be obvious for Takahashi to inherently disclose this absorption coefficient because the same material is used as disclosed by Applicant. 
However, Applicant respectfully directs the Examiner's attention to FIG. 7B of Takahashi where element 466b is disclosed as being a "light-emitting element". See at least paragraphs [0343-0346] of Takahashi. Element 425, to which the Examiner points as allegedly having the same material and absorption coefficient as Applicant's claimed supporting material, is arranged directly over the light-emitting element. Said differently, Applicant respectfully submits that Takahashi discloses filling a trench directly over the light-emitting element 466b with said material. Therefore, one skilled in the art would arrange a trench directly over the optoelectronic semiconductor chip of Dang, Moosburger, or Nam and then fill said trench with the material of that in element 425 of Takahashi. Applicant respectfully submits that Takahashi says nothing with respect to filling trenches between semiconductor chips with element 425. Silence in the references is not a proper substitute for a disclosure of facts adequate enough to support a conclusion of obviousness; see In re Burt and Walter, 148 U.S.P.Q. 548,553 (C.C.P.A. 1965). 
Presuming one skilled in the art would consult Takahashi as the Examiner contends, which Applicant is certainly not conceding, Applicant respectfully submits that one skilled in the art is not led to fill a trench between optoelectronic semiconductor chips with the same material as that of element 425 in Takahashi. Takahashi particularly lacks the teaching where a trench between the optoelectronic semiconductor chips is filled with a material, optionally one comprising carbon black, that has an absorption coefficient with respect to the radiation of at least 0.8. "It is impermissible to use the claimed invention as an instruction manual or 'template' to piece together the teachings of the prior art so that the claimed invention is rendered obvious." In re Fritch, 972 F.2d 1260, 1266, 23 U.S.P.Q.2d 1780, 1784 (Fed. Cir. 1992), citing In re Gorman, 933 F.2d 982, 987, 18 U.S.P.Q.2d 1885, 1888 (Fed. Cir. 1991). 
None of the remaining cited references cure this deficiency. 
In addition or in the alternative, the Examiner contends that Applicant has not disclosed that the ranges pertaining to the absorption coefficient are for a particular unobvious purpose, to produce an unexpected result, or are otherwise critical. The Examiner then states it would have allegedly been obvious to include the above said teaching [of Takahashi], since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The Examiner then cites In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as the case law basis, amongst other cases, for the argument made by the Examiner. 
However, Applicant respectfully submits the Examiner misstated In re Al/er with regards to the 103 rejection of claim 1. In re Al/er states that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; differences in general conditions will not support the patentability of subject matter encompassed by the prior art, unless there is evidence indicating such condition is critical". See MPEP 2144.05 (II)(A) (Emphasis added). In re Aller involved a claimed process performed at a temperature ranging between 400C and 800C and an acid concentration ranging between 25% and 70% was held to be primafacie obvious over a process of a cited reference process because the cited reference performed the process at a temperature of 1000C and an acid concentration of 10%. Said differently, the cited reference at issue in In re Aller disclosed the general conditions. 
Here, Takahashi discloses absolutely nothing with respect to a desirable absorption coefficient with respect to the radiation of the light-blocking layer 425 or the material included therein. Takahashi merely mentions that carbon black can be included in the light-blocking layer 425 with no further guidance pertaining to an absorption coefficient. One skilled in the art could easily assume that a significantly lower absorption coefficient, such as 0.1, could be used after reading Takahashi, which is not the same as nor similar to Applicant's claimed range for the absorption coefficient. The mere mention of carbon black being present in element 425 does not render the amount of carbon black and thereby its absorption coefficient therefor. Applicant respectfully submits that Takahashi particularly lacks the general conditions with respect to the light-blocking layer having an absorption coefficient of any kind. For at least this  reason, Applicant respectfully submits that an absorption coefficient with respect to the radiation of the supporting layer of at least 0.8 is not taught, nor suggested by Takahashi.”, pages 7-10.

The Examiner respectfully submits that
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Moreover, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dang, Moosburger and Nam teaches all the limitation of claim 1 except for the material of the supporting member (note that the supporting material is a broad language and ALL Dang, Moosburger, Nam and TAKAHASHI teaches on the light emitting devices).
TAKAHASHI teaches the same preferring material such as carbon black as disclosed in the Applicant’ specification.
Therefore, the burden was shifted to Applicant to prove that the carbon black material does not an absorption coefficient with respect to the radiation of at least 0.8.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894